Smith, Judge.
In Macon-Bibb County Hosp. Auth. v. Nat. Treasury Employees Union, 265 Ga. 557 (458 SE2d 95) (1995), the decision of this Court in Nat. Treasury Employees Union v. Macon-Bibb County Hosp. Auth., 213 Ga. App. 724 (445 SE2d 777) (1994), was reversed and remanded to this Court with direction. Accordingly, our original judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
In remanding the case, the Supreme Court directed that the case be remanded “for consideration of any remaining issues.” 265 Ga. at 560-561. Because of the holding in the original appeal, we did not reach the contention of National Treasury Employees Union (“NTEU”) that Macon-Bibb County Hospital Authority (“the Authority”) failed to exhaust its administrative remedies. 213 Ga. App. at 727. The Supreme Court has determined, however, that the Authority’s claims in this action do not arise under the Federal Employees Health Benefits Act (FEHBA), 5 USC § 8901 et seq., and that “the Authority’s allegation of negligent misrepresentation is a ‘run-of-the-mill’ state law claim.” 265 Ga. at 560. The requirement of exhaustion of administrative remedies under FEHBA is therefore inapplicable, and the trial court did not err in denying NTEU’s “Motion for Lack of Jurisdiction Due to Plaintiff’s Failure to Exhaust Administrative Remedies.”
Accordingly, the trial court’s judgment is hereby affirmed.

Judgment affirmed.


McMurray, P. J., and Pope, P. J., concur.